DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-23, & 25-35 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - at least one anti-diffusion layer laminated on said reflective layer and said at least two insulating layers in such a manner that said at least two insulating layers isolate said at least one anti-diffusion layer - - an isolation layer having a first isolation portion extended through said at least one anti-diffusion layer and a semiconductor exposing portion of said epitaxial laminating layer to said N-type gallium nitride layer in order to laminate on said at least one anti-diffusion layer, wherein said first isolation portion has at least  one first channel and at least one second channel, wherein said at least one first channel is extended to at least one N-type extension electrode portion, wherein said N-type electrode is electrically connected to said at least one N-type extension electrode portion through said at least one first channel, wherein said at least one second channel is extended to said at least one anti-diffusion layer, wherein said P-type electrode is electrically connected to said at least one anti-diffusion layer through said at least one second channel” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- - (d) developing an anti-diffusion layer from said reflective layer to said and an insulating layer such that said insulating layer isolates said anti-diffusion layer and said P-type gallium nitride layer, wherein said insulating layer is configured to prevent said anti-diffusion layer from directly contacting with said P-type gallium nitride layer; 
(d1) developing a first isolation portion to said anti-diffusion layer, wherein said first isolation portion is extended through said  anti-diffusion layer and a semiconductor exposing portion to said N-type gallium nitride layer, wherein said first isolation portion has at least  one first channel and at least one second channel, wherein said at least one first channel is extended to said at least one N-type extension electrode portion, wherein a N-type electrode is electrically connected to said at least one N-type extension electrode portion through said at least one first channel, wherein said at least one second channel is extended to said anti-diffusion layer, wherein a P-type electrode is electrically connected to said anti-diffusion layer through said at least one second channel - - ” with combination of other claim limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899